            Case: 4:19-mj-00386-DDN Doc. #: 1 Filed: 09/13/19 Page: 1 of 1 PageID #: 1


AO 91 (Rev. 11/11) Criminal Complaint


                                      UNITED STATES DISTRJCT COURT                                                       FILED
                                                                   for the
                                              EASTERN DISTRICT OF MISSOURI                                        SEP 1 3 2019
                                                                                                                U. s. DISTRICT COURT
                    United States of America                          )                                       EASTERN DISTRICT OF MO
                                                                                                                    ST.LOUIS
                               v.                                     )
                     ROLAND MCKINNEY,
                                                                      )       Case No. 4:19 MJ 386 DDN
                                                                      )
                                                                      )
                                                                      )
                                                                      )
                          Defendant(s)


                                                  CRIMINAL COMPLAINT
           I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   September 10, 2019              in the county of             St. Louis City         in the
        Eastern         District of           Missouri            , the defendant(s) violated:

             Code Section                                                       Offense Description

21:84l(a)                                        Possession with Intent to Distribute Controlled Substances




           This criminal complaint is based on these facts:
                                                      SEE ATTACHED AFFIDAVIT




          ~ Continued on the attached sheet.


                                                                                                       .
                                                                                                 Complamant 's signature
                                                                                                                \

                                                                                         Detective David Rudolph, SLMPD
                                                                                                 Printed name and title




                                                                             'tl-~'b~
Sworn to before me and signed in my presence.


                  09/13/2019
Date:
                                                                                                    Judge 's signature                 ---=-
City i:ind state:                       St. Louis, Missouri                   Honorable David D. Noce, U.S. Magistrate Judge
                                                                                                 Printed name and title
